Exhibit 10.1







THIS AMENDMENT AGREEMENT is dated December 13, 2018
PARTIES




(I)
WINTON CAPITAL MANAGEMENT LIMITED, a limited liability company incorporated in
England and Wales with company number 3311531 and whose registered office is at
16 Old Bailey, London EC4M 7EG ("Trading Advisor").

(2)
SYDLING WNT MASTER FUND LLC, a Delaware limited liability company whose
registered address is at 1285 Avenue of the Americas, 131h Floor, New York
10019, USA ("Fund").

(3)
SYDLING FUTURES MANAGEMENT LLC, an Illinois limited liability company whose
registered address is at 1285 Avenue of the Americas, J31h Floor, New York
10019, USA ("Manager").



BACKGROUND


(A)
The Trading Advisor, the Fund and the Manager entered into a trading advisory
agreement dated 5 December 2012, as amended from time to time ("Trading Advisory
Agreement").

(B)
The parties have agreed to amend the Trading Advisory Agreement as set out in
this Agreement.



(C)
This Agreement supplements and amends the Trading Advisory Agreement with effect
from 30 June 2018 (“Effective Date”).



AGREED TERMS


1.
DEFINITIONS AND INTERPRETATION



1.1.
Terms defined in the Trading Advisory Agreement shall have the same meaning when
used in this Agreement, unless otherwise expressly provided below.



1.2.
Unless the context otherwise requires, references in the Trading Advisory
Agreement to "this Agreement" shall be to the Trading Advisory Agreement as
amended by this Agreement.



1.3.
The defined term “FSA” at clause 1.1 of the Trading Advisory Agreement shall be
deleted in its entirety and replaced with the following and all references to
“FSA” in the Trading Advisory Agreement shall thereafter be construed
accordingly:



“FCA” means the Financial Conduct Authority of the United Kingdom and/or nay
success or body carrying out all or any part of the functions thereof applicable
to the Trading Advisor and/or the business of the Trading Advisor.”


1.4.
In this Agreement;



1.4.1.
any  reference  to  a  "clause"  is,  unless  the  context  otherwise  
requires, a reference to a clause of this Agreement; and



1.4.2.
clause headings are for ease of reference only.




--------------------------------------------------------------------------------

2.
TERMINATION



2.1.
Clause 12.1 of the Trading Advisory Agreement shall be deleted and replaced by
the following:





“12.1          This Agreement shall continue and remain in force unless and
until terminated by any party by giving the other parties not less than thirty
(30) days’ written notice PROVIDED THAT the Trading Advisor on the one hand, or
the Manager or the Master Fund on the other hand (the “Notifying Party”) may
terminate this Agreement forthwith by notice in writing to the other party, if
the other party (or where more than one, either of them) shall:


(A)          commit any material breach of its obligations under this Agreement
and, if such breach is capable of being corrected, shall fail to correct such
breach within seven (7) days of receipt of written notice from the Notifying
Party requiring it so to do; or


(B)          be liquidated or dissolved (except a voluntary liquidation or a
voluntary dissolution for the purposes of reconstruction or amalgamation upon
terms previously approved in writing by the Notifying Party) or be unable to pay
its debts as they fall due or commit any act of bankruptcy under the laws of any
jurisdiction to which that party may be subject or if a receiver is appointed
over any of its assets.


For the avoidance of doubt, the failure of the Master Fund and the Manager to
provide the Liquidation Event Notice required under Clause 4.6 shall be
considered a material breach of this Agreement by the Master Fund and Manager
which cannot be cured under this Clause12.1(A).”


3.
OVERPAYMENTS



3.1.
The following shall be added as a new paragraph 10 to Schedule 5 of the Trading
Advisory Agreement:



10
(a)          Where the Trading Advisor receives an overpayment of fees from the
Master Fund or the Feeder Fund (as applicable) (“Overpayment”), such Overpayment
shall be held as a security deposit for the purpose of securing or otherwise
covering the Master Fund’s or Feeder Fund’s (as applicable) present or future,
actual or contingent or prospective obligations in respect of future fees, and
the Master Fund or Feeder Fund, as applicable, agrees that all rights, title and
interest in and to such Overpayment shall pass from it to the Trading Advisor
free and clear of any liens, claims, charges or encumbrances or any other
interest of it or any third party (the “Arrangement”). Consequently, the Trading
Advisor will not treat such Overpayment as client money subject to the FCA Rules
contained in Chapter 7 of the Client Assets Sourcebook (“Client Money Rules”).

(b)          The Master Fund or the Feeder Fund, as applicable, may at any time
by notice to the Trading Advisor request the redelivery of an equivalent amount
of cash to the Overpayment. The Trading Advisor will as soon as reasonably
practicable respond to such a redelivery request in writing and will specify in
such response (i) whether or not the Trading Advisor agrees with the request;
and (ii) where the Trading Advisor agrees to such redelivery, the date on which
termination of the Arrangement will take effect (which shall not be more than 5
business days following the date of such written response).  The Trading Advisor
will agree to the termination of the Arrangement if it is satisfied that the
Master Fund or the Feeder Fund, as applicable, has met all of its outstanding
fee obligations to the Trading Advisor. In such circumstances, the Trading
Advisor will transfer an equivalent amount of cash equal to the Overpayment to
the Master Fund or Feeder Fund, as applicable, within one business day following
the termination of the Arrangement. Title to any cash which is due for
redelivery to the Master Fund or the Feeder Fund will not revert to the Master
Fund or the Feeder Fund,

--------------------------------------------------------------------------------

as applicable, until the termination of the Arrangement and the Trading Advisor
will not treat such cash as client money under the Client Money Rules, provided
that such cash is delivered to the Master Fund or the Feeder Fund, as
applicable, within one business day following the termination of the
Arrangement. The Master Fund, on behalf of itself and the Feeder Fund,
acknowledges that any cash held by the Trading Advisor pursuant to this clause
will not be subject to the protections conferred by the Client Money Rules and,
as a consequence, such cash will not be segregated from the Trading Advisor’s
own cash and will be used by the Trading Advisor in the course of its business
and the Master Fund or the Feeder Fund (as applicable) will rank only as one of
the Trading Advisor’s general creditors in respect of such cash. 




4.
GOVERNING LAW AND JURISDICTION



4.1.
This Agreement and any dispute or claim arising out of or in connection with it
or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with the laws of
England and Wales.



4.2.
Each of the parties irrevocably agrees that the courts of England and Wales
shall have exclusive jurisdiction to settle any dispute or claim arising out of
or in connection with this Agreement or its subject matter to formation
(including non-contractual disputes or claims).





5.
COUNTERPARTS



This Agreement may be executed in any number of counterparts, each of which when
executed shall constitute a duplicate original, but all the counterparts
together shall constitute one agreement. No counterpart shall be effective until
each party has executed at least one counterpart.




6.
THIRD PARTY RIGHTS



A person who is not a party to this Agreement shall not have any rights under
the Contracts (Rights of Third Parties) Act 1999 to enforce, or enjoy the
benefit of, any term of this Agreement. This does not affect any right or remedy
of a third party which exists, or is available, apart from that Act.


This Agreement has been entered into on the date stated at the beginning of it
with effect from the Effective Date.



--------------------------------------------------------------------------------



PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS BROCHURE OR ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. THE
COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF
PARTICIPATING   IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF    
COMMODITY TRADING ADVISOR DISCLOSURE. CONSEQUENTLY, THE COMMODITY FUTURES
TRADING COMMISSION HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS
BROCHURE OR ACCOUNT DOCUMENT.






Signed by:  /s/ Brigid Rentoul___________
Name: Brigid Rentoul
for and on behalf of
WINTON CAPITAL MANAGEMENT LIMITED




Signed by:  /s/ Jerry Pascucci____________
Name: Jerry Pascucci
for and on behalf of
SYDLING WNT MASTER FUND LLC




Signed by:  /s/ Jerry Pascucci____________
Name: Jerry Pascucci
for and on behalf of
SYDLING FUTURES MANAGEMENT LLC







